DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following formalities:  In paragraph 0035, lines 4 to 5, the description “the second protruding portion 321 abuts against the inner side wall of the annular frame 100” is inaccurate.  In view of drawing figure 2, paragraph 0009, lines 4 to 5 and paragraph 0028, lines 5 to 6, the second protruding portion 321 abuts against the center shaft 500.  Appropriate correction is required.
Claim Objections
Claims 1 to 11 are objected to because of the following informalities:  In claim 1, line 7, the language “the plurality of effect sheets the effect sheets” is improper.  It is suggested that “the effect sheets” after “the plurality of effect sheets” should be deleted.  In claim 7, line 2, the effect sheet” is incorrect and should be changed to --effect sheets-- in view of the previous term “plurality”.  Claims 2 to 11 depend on claim 1 and as such are also objected.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 to 3, 5 to 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bouckaert (8797663) in view of Zeng (CN109442301).
Bouckaert discloses an effect device easy to mount comprising an annular frame (130), a plurality of effect sheets (112), and a plurality of fixing assemblies (figure 5) for fixing the plurality of effect sheets in the annular frame, each of the plurality of the fixing assemblies having a first insertion pin (figure 5, the pin where reference numeral 126 is pointing) and a second insertion pin (128) respectively mounted at two ends of the effect sheet (figure 5) and used for fixing the plurality of effect sheets in the annular frame in a plug-in mode (136), an end portion of the first insertion pin penetrates through a mounting hole (144) in the annular frame, a first protruding portion (figure 5, the protruding portion where reference numeral 124 is pointing) protrudes out of an end, close to each effect sheet, of the first insertion pin, and the second insertion pin is fixed in the plug-in mode (figures 5, 6A, 6B).
Zeng teaches that the insertion pin (9, 21) is sleeved with an elastic clement (figure 5, the elastic element where reference numeral 11 is pointing, figure 3, the elastic element where reference numeral 21 is pointing), one end of the elastic element abuts against the first protruding portion (figure 3, the protruding portion where reference numeral 19 is pointing), and the other end of the elastic element abuts against an inner side wall of the annular frame (figure 2, the annular frame where reference numeral 8 is pointing, figure 3, the annular frame where reference numeral 18 is pointing).
It would have been obvious to one skilled in the art to sleeve the insertion pin of Bouckaert with an elastic element, one end of the elastic element abuts against the first protruding portion and other end of the elastic abuts against the inner side wall of the annular frame, as taught by Zeng, for facilitate the securement of the effect sheet to the annular frame. 
With regards to claim 2, wherein the plurality of effect sheets are radially distributed around a center of the annular frame (figures 3B, 3C, 6A).
With regards to claim 3, further comprising a center shaft (132) located at a center position of the annular frame, wherein the center shaft is provided with an inserting hole (136) for the second insertion pin to be plugged in, a second protruding portion (figure 5, the protruding portion where reference numeral 128 is pointing) protrudes out of an end, close to each effect sheet, of the second insertion pin, and the second protruding portion abuts against the center shaft (figure 3B, 3C, 6A).
With regards to claim 5, wherein the polarity of effect sheets are arranged side by side (figures 2, 3B).
With regards to claim 6, wherein the second insertion pin penetrates through another mounting hole (136) in the annular frame, a second protruding portion (figure 5, the protruding portion where reference numeral 128 is pointing) protrudes out of an end, close to each effect sheet, of the second insertion pin, and the second protruding portion abuts against the inner side wall of the annular frame (figures 3B, 3C, 5, 6A).
With regards to claim 7, further comprising a driving mechanism (150) driving the plurality of effect sheet to rotate, and a transmission component (154) for transmitting power of the driving mechanism to the plurality of effect sheets.
With regards to claim 10, wherein the plurality of effect sheets have a first state and a second state, the polarity of effect sheets are parallel to a center line of the annular frame when the plurality of effect sheets are in the first state (figure 3B), and when the plurality of effect sheets are in the second state (figure 3C), an included angle between the effect sheets and the center line of the annular frame is an acute angle or a right angle (figure 3C).
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bouckaert in view of Zeng, as applied to claim 1 above, and further in view of Jurik (20100246182).
Bouckaert as modified by Zeng discloses the invention substantially as claimed with the exception of disclosing that the plurality of effect sheets are frosting sheets. 
Jurik teaches that the plurality of effect sheets are frosting sheets (paragraph 0041, lines 3 to 4).
It would have been obvious to one skilled in the art to comprise the effect sheets of Bouckaert with frosting sheets, as taught by Jurik, to homogenizing the light beam.
7.	Claims 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 contains allowable subject matter including the annular frame comprising a first frame body and a second frame body, a first clamping groove provided in a top of the first frame body, the second frame body press-fitted on the top of the first frame body, and an edge, close to the first frame body, of the second frame body forming the mounting hole with the first clamping groove in combination with all other features as claimed in claim 1. 
Claim 8 contains allowable subject matter including the transmission component comprising a plurality of transmission shafts arranged corresponding to the first insertion pins and capable of moving in a circumferential direction of the annular frame, each of the plurality of transmission shafts being pivoted to a rotating block, and a plurality of shifting rods fixedly connected with the respective first insertion pin, and each of the plurality of shifting rods being in sliding connection with the rotating block in combination with all other features as claimed in claims 7 and 1.
Claim 9 contains allowable subject matter including the transmission component  comprising a gear ring and a rotating frame, wherein the gear ring coincides with a center shaft of the rotating frame, the rotating frame  is fixedly connected with the gear ring, the plurality of transmission shafts are all fixed to the rotating frame, and sawteeth on the gear ring are engaged with a driving wheel of the driving mechanism in combination with all other features as claimed in claims 8, 7 and 1.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hall is cited to show other pertinent effect sheets, each of the effect sheets (3,4, 5) having first and second pins (5, 6) at opposite ends of the effect sheet connected to annular frame (1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875